Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the Application 16/786,593 filed 02/10/2020 and Amendment filed 06/29/2022.
3.	Claims 1, 6-7, 9-11, 14-15, 17-20, 23-24, 26 remain pending in the Application. Claims 2, 5, 12, 13, 21, 22 have been cancelled from the Application.
4.	Applicant’s arguments, see Applicant Arguments/Remarks, filed 06/29/2022, with respect to claims 1, 6-7, 9-11, 14-15, 17-20, 23-24, 26 have been fully considered and are persuasive.  

Allowable Subject Matter
5.	Claims 1, 6-7, 9-11, 14-15, 17-20, 23-24, 26 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in the instant claims, such as: a control input coupled to the switch mode power path circuit and configured to receive a control voltage and to impose an input voltage at the input port; a voltage controller coupled to the input port and the control input, the voltage controller configured to maintain the input voltage at the input port equal to the control voltage among all limitations of claims 1, 10, 20 as currently written.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art Ivanov et al. (US Patent 9,063,559) discloses An energy harvesting system for transferring energy from an energy harvester (2) having an output impedance (ZI) to a DC-DC converter (10) includes a maximum power point tracking (MPPT) circuit (12) including a replica impedance (ZR) which is a multiple (N) of the output impedance (Abstract); wherein  DC-DC converter (10) includes a PWM (pulse width modulator) circuit (20) having an output coupled to a control terminal of the switch (S0) and an input (27) coupled to the conductor (28), and the MPPT circuit (12) includes a current sensor (13) having a first current-conducting terminal connected to the output terminal (3) of the energy harvester (2), a second current-conducting terminal connected to the first terminal (3-1) of the inductor (L0), and an output coupled by means of a current summing circuit (23) to the conductor (28). The replica current (IZR) is compared to an inductor current sensed by the current sensor (13) and wherein the PWM circuit (20) accordingly controls the duty cycle of the switch (S0) so as to maintain the replica current (IZR) equal to the input current (Iin) divided by the predetermined multiple (N) (col. 4, ll.53-67), but lacks specific arrangements of steps/elements in the manner recited in the instant claims, such as: a control input coupled to the switch mode power path circuit and configured to receive a control voltage and to impose an input voltage at the input port; a voltage controller coupled to the input port and the control input, the voltage controller configured to maintain the input voltage at the input port equal to the control voltage among all limitations of claims 1, 10, 20 as currently written. The prior art Delos Ayllon et al. (US Patent 9, 806,604) discloses a power conversion device (10), for supplying a load (11) with a PWM signal through an inductive output filter (105). The power conversion device (10) comprises a power conversion module (101) supplied by a DC input voltage (Vin) and is configured for providing a plurality of output signals (Abstract), which might be used in an integrated energy harvesting units (col. 10, l.19); providing an additional voltage control loop, so as to enable a large input/output dynamic voltage range of the power converter. The floating PWM nodes can cover the entire range of the output voltage, from 0 to Vin with slots corresponding to 1/10 of the input voltage Vin (col. 9, ll.16-19); wherein  that voltage stresses in the switches comprised by the power conversion device can be dramatically reduced, therefore notably improving life-time of the power conversion device as well as enabling high efficient conversion. Furthermore, reducing the voltage stresses allows using smaller switches, which results in cheaper integration processes, complying with Very Large Scale Integration (VLSI) requirements, which results in possibly faster switching speeds (col. 3, ll.8-16) , but lacks specific arrangements of steps/elements in the manner recited in the instant claims, such as: a control input coupled to the switch mode power path circuit and configured to receive a control voltage and to impose an input voltage at the input port; a voltage controller coupled to the input port and the control input, the voltage controller configured to maintain the input voltage at the input port equal to the control voltage among all limitations of claims 1, 10, 20 as currently written.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
07/06/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851